Citation Nr: 1549847	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  07-21 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to a total rating based on individual unemployability due to the service-connected disabilities (TDIU).

3.  Entitlement to service connection for a left knee disorder. 

4.  Entitlement to service connection for a cervical spine disorder. 

5.  Entitlement to an initial compensable evaluation for residuals of a non-displaced fracture of the left fifth metacarpal. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973, to include service in the Republic of Vietnam (Vietnam) during the Vietnam War. 

This case comes to the Board of Veterans' Appeals  (Board) on appeal from an October 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which granted service connection for residuals of a non-displaced fracture of the left fifth metacarpal and assigned a noncompensable (0 percent) evaluation, retroactively effective from April 6, 2005.  The October 2005 rating decision also denied service connection for a left knee disorder, a right knee disorder, and a cervical spine disorder, and the Veteran's TDIU claim.  The Veteran submitted a Notice of Disagreement (NOD) with the October 2005 rating decision, seeking a compensable initial evaluation for his residuals of a non-displaced fracture of the left fifth metacarpal; service connection for a left knee disorder, a right knee disorder, and a cervical spine disorder; and TDIU.  In an April 2007 Statement of the Case (SOC), the October 2005 rating decision was confirmed and continued.  The Veteran perfected an appeal in June 2007.

In June 2007, the Veteran submitted a Substantive Appeal wherein he requested a hearing before the Board.  A videoconference hearing was subsequently scheduled for December 1, 2009, but the Veteran failed to appear and no request for postponement was received by the RO.  See 38 C.F.R. § 20.704 (2015).  In a November 2010 brief, the Veteran's representative asserted that the Veteran did not appear for the Board hearing and did not earlier provide VA with good cause for said absence due to symptoms associated with the Veteran's service-connected posttraumatic stress disorder (PTSD).  The Veteran's representative asserted that the Veteran's claims should be remanded in order to afford him a Board hearing.  Accordingly, in January 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for the issuance of a Supplemental SOC (SSOC) and for the Veteran to be scheduled for another Board hearing.  Upon remand, in a July 2015 letter, he was notified that his Board hearing had been scheduled for September 2015.  In a subsequent August 2015 letter, the Veteran's representative stated that the Veteran wished to withdraw his request for a hearing.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of:  (1) entitlement to service connection for a left knee disorder; (2) entitlement to service connection for a cervical spine disorder; and, (3) entitlement to an initial compensable evaluation for residuals of a non-displaced fracture of the left fifth metacarpal, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In September 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of his appeal of entitlement to service connection for a right knee disorder is requested.

2.  Prior to March 10, 2008, the Veteran was unable to obtain and maintain substantially gainful employment due to his service-connected PTSD.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for a right knee disorder by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  From May 27, 2005, to March 9, 2008, the criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.321, 3.340, 3.341, 4.15, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran's representative withdrew the right knee appeal in a statement dated in September 2015.  Hence, there remain no allegations of errors of fact or law for appellate consideration concerning this issue.  Accordingly, the Board does not have jurisdiction to review the right knee appeal and it is dismissed.

II.  VA's Duties to Notify and Assist

Regarding the TDIU claim, in light of the fully favorable determination in this case, no further discussion of compliance with VA's duty to notify and assist is necessary.  

III.  TDIU Claim

The Veteran contends that he is unemployable due to his service-connected PTSD.  

Total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.16.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Factors to be considered are the veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

The United States Court of Appeals for Veterans Claims (Court) has held that in determining whether the veteran is entitled to a TDIU, neither his nonservice-connected disabilities nor his or her advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  Id.   

In a claim for TDIU, the Board may not reject the claim without producing evidence, as distinguished from mere conjecture, that the veteran's service-connected disabilities do not prevent him or her from performing work that would produce sufficient income to be other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 (1995).  The Court stressed that VA has a duty to supplement the record by obtaining an examination, which includes an opinion on what effect the veteran's service-connected disabilities have on his or her ability to work.  Friscia, at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (2015). 

Initially, the Board notes that as of March 10, 2008, the Veteran has been awarded a 100 percent schedular disability rating for his PTSD.  The governing regulation, 38 C.F.R. § 4.16, specifically provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to follow a substantially gainful occupation as a result of service-connected disabilities.  Here, the Veteran has been awarded a 100 percent schedular disability rating since March 10, 2008.  The Board is cognizant of VA's duty to maximize benefits.  See Bradley v. Peake, 22 Vet. App. 280 (2008).  Here, however, the Veteran's specific contention is that his PTSD renders him unemployable.  See, e.g., VA Form 21-8940 dated in May 2005.  

Prior to March 10, 2008, the Veteran is service-connected for the following disabilities:  PTSD, rated as 70 percent disabling since August 31, 2004; and, residuals of a non-displaced fracture of the left fifth metacarpal, rated as 0 percent disabling since April 6, 2005.  The Veteran's combined disability rating was 70 percent.  Hence, the Veteran met the criteria for schedular TDIU rating per 38 C.F.R. § 4.16(a) prior to March 10, 2008.  

The Board must now consider whether the competent evidence demonstrates that the Veteran is unable to secure or follow a substantially gainful occupation due to his service-connected PTSD from May 27, 2005 (the date of his TDIU claim) to March 9, 2008.

Initially, the Board notes that the Veteran is currently unemployed.  Throughout his appeal, to include at his VA examinations, the Veteran has indicated that he is not working.  The Veteran contends that he is unemployable due to his service-connected PTSD.  According to his May 2005 VA 21-8940, the Veteran was previously employed as a Locksmith with a company.  He last worked in 2003 (which was more than one year prior to receiving his claim), and argued that his unemployment was due to his service-connected PTSD.  On his May 2005 VA 21-8940 and in the representative's September 2015 statement, it was noted that the Veteran's highest level of education was the 9th grade, and he had not received any specialized education or training.  In a February 2006 statement, the Veteran reported occasional freelance work as a Locksmith, but stated he only worked 2-4 hours every 10-14 days and often did not charge for this work.  He does not interact with anyone during this few hours of work.  His representative described this freelance work as marginal (see September 2015), as the Veteran had not made sufficient income from 2003 to 2006 in order to require him to file an income tax return.

The Veteran's contentions are supported by the medical evidence of record.  

Specifically, an October 2008 VA psychiatric examination, following a physical examination of the Veteran and a review of the claims file, determined that the Veteran's level of symptomatology, including anger/irritability, poor concentration, problems sleeping, re-experiencing, and avoidance, would certainly negatively impact his work performance and would interfere with his ability to gain or maintain gainful employment by impairing efficiency, productivity, and reliability due to decreased concentration, irritability, impaired social functioning, and increased autonomic arousal.  

Prior to that examination and prior to March 10, 2008, the Veteran was afforded a VA psychiatric examination in March 2005, where he reported that he was working "very part-time in self-employment as a locksmith."  Following a physical examination of the Veteran and a review of the claims file, the March 2005 VA examiner noted the following:  "It seems very easy to extrapolate that he [the Veteran] would have difficulty getting along in situations where he had to work with a variety of people and negotiate things with them, take orders from them and follow through in a constructive manner.  He does better in his locksmith work even though there is not much work and he has very little income as a result of that.  He does get to work alone and does not have to deal with people too much."  

Private psychiatric counseling treatment records dated in July 2005 document that the Veteran had been unable to maintain consistent employment since his discharge from the service.  At that time, the Veteran reported consistent nightmares and flashbacks from his time in Vietnam.  He described feeling nervous in public, difficulty trusting others, and believing he would be harmed by others in some form.  

The Veteran was provided another VA psychiatric examination in August 2005.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner determined that the Veteran's inability to obtain and hold gainful employment was most likely caused by or a result of his service-connected PTSD.  The examiner reasoned that the Veteran's employment status has been adversely affected by his PTSD.  The examiner stated that in his experience working with Vietnam veterans with PTSD, there is often that difficulty in holding down gainful employment because of difficulties working with others.  The examiner had noted that those who are successful in maintaining gainful employment were those who were able to work alone.  The examiner indicated that the Veteran was successful in his occupation as a locksmith for 23 years until he was no longer able to afford the newer, more sophisticated equipment required now to perform the job successfully.

The remaining VA and private treatment records in the claims file support the aforementioned findings.

In summary, the lay and medical evidence of record shows that the Veteran's service-connected PTSD precludes him from maintaining substantially gainful employment prior to March 10, 2008.  

The Veteran did not complete education past the 9th grade, and his occupational skills, including any transferrable skills, are very limited.  The ultimate question of whether a veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2015), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.' 38 C.F.R. § 4.2 (2015).").  The Board is not persuaded that given the Veteran's severe PTSD, educational background, and history of employment, he is capable of obtaining and maintaining gainful employment.  The Board finds that the Veteran's current freelance locksmith work is marginal, given that the Veteran only performs the work for a few hours each week and often does not receive compensation.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  Thus, the Board finds that the overall evidence establishes that the Veteran's service-connected PTSD precludes him from obtaining substantially gainful employment.  

A grant of TDIU is warranted from May 27, 2005, to March 9, 2008.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

The claim of entitlement to service connection for a right knee disorder is dismissed.

Entitlement to a TDIU from May 27, 2005, to March 9, 2008, is granted, subject to the statutes and regulations governing the payment of VA compensation.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the remaining claims can be properly adjudicated.   

Initially, in his June 2007 Substantive Appeal, the Veteran reported recent treatment at the VA Medical Center (VAMC) in St. Louis, Missouri, for the disorders currently on appeal.  These recent VA treatment records are not currently in the claims file, as the most recent VAMC treatment records in the claims file are dated from January 2007.  On remand, all pertinent VA treatment records since this date should be obtained and added to the claims file.  See 38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005). 

Left Knee Claim

The Veteran was afforded a VA examination in February 2006 to address the nature and etiology of his left knee disorder.  At the examination, the Veteran was diagnosed with a left knee sprain.  Subsequent VA treatment records dated in June 2008 also document a current diagnosis of osteoarthrosis of the left knee.  Following a review of the claims file, the February 2006 VA examiner provided a negative nexus opinion.  The examiner reasoned that the Veteran's December 1972 military separation examination did not document any left knee complaints, following the in-service injury and treatment from May 1972 to August 1972, and his X-rays were negative for any findings.  However, at the examination, the Veteran reported that his left knee had been bothering him for years, but he did not seek any medical attention.  It does not appear that the examiner considered the Veteran's lay statements of continuity of symptomatology.  This opinion is necessary as the Veteran's current left knee diagnosis of arthritis is a chronic disease that can be granted based on continuity of symptomatology.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Thus, the Board finds that another VA medical opinion is necessary before a decision on the merits may be reached.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Cervical Spine Claim

In the case of a disability compensation claim, VA's duty to assist includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2015).  Such an examination or opinion is necessary to make a decision on a claim if all of the lay and medical evidence of record:  (1) contains competent evidence that the claimant has a current disorder, or persistent or recurrent symptoms of a disorder; and, (2) indicates that the disorder or symptoms may be associated with the claimant's active military, naval, or air service; but, (3) does not contain sufficient medical evidence for VA to make a decision on the claim.  Id.; see McLendon, 20 Vet. App. at 83.  The threshold for finding a link between the current disorder and the active military service is low for the purposes of obtaining a medical opinion.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 83.

Here, the evidence of record documents a current diagnosis.  Specifically, a VA treatment record dated in June 2008 documents a diagnosis of osteoarthrosis of the cervical spine.  The Veteran's service treatment records (STRs) do not document any pertinent complaints or treatment.  In his June 2007 Substantive Appeal, the Veteran stated that he fell and hit a tank, causing injury to his spine, while he was stationed in Vietnam.  The Veteran indicated that sick call was unavailable at that time for treatment.  The Veteran's personnel records confirm that he was stationed in Vietnam during his active military service.  The Veteran is competent to describe this injury.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Crucially, the Veteran is a combat veteran.  The Board finds that the claimed injury is consistent with the circumstances, conditions, and hardships of combat service.  Thus, he is presumed to have incurred a neck injury during his service.  38 U.S.C.A. § 1154(b) (West 2014).  To date, the Veteran has not been afforded a VA examination and medical opinion to determine the nature and etiology of his cervical spine disorder.  Therefore, the Board finds that a VA examination and medical opinion are required to determine the etiology of this disorder on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Left Finger Claim

The Veteran was last afforded a VA examination to determine the nature and severity of his service-connected residuals of a non-displaced fracture of the left fifth metacarpal in February 2006.  This examination is now almost ten years old.  In September 2015, the representative stated that the Veteran's residuals of a non-displaced fracture of the left fifth metacarpal had worsened since that examination.  The representative requested that the Veteran be scheduled for another examination.  Thus, based on the aforementioned, the Board finds that a VA joint examination is necessary to determine the current severity of the service-connected residuals of a non-displaced fracture of the left fifth metacarpal.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see, too, Allday v. Brown, 7 Vet. App. 517, 526; see, as well, VAOPGCPREC 11-95 (1995).   

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain all pertinent VA outpatient treatment records from the St. Louis, Missouri, VAMC since January 2007 that have not been secured for inclusion in the record.  

Ensure that the Veteran has not been recently treated by any other local VAMCs.

If no additional medical records are located, a written statement to that effect should be requested for incorporation into the record.

2.  The AOJ/AMC should ask the original February 2006 VA examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA joint examination to determine the etiology of his currently diagnosed osteoarthrosis of the left knee.  (If the examiner is unavailable, then another appropriate examiner should be asked to render the opinion.)  The VA examiner should thoroughly review the Veteran's VA file, particularly the STRs and lay statements.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

* In light of the Veteran's report that his left knee had been bothering him for years, but he did not seek any medical attention, is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's currently diagnosed osteoarthrosis of the left knee is casually related to his active military service, to include the May 1972 left knee injury and the subsequent complaints and treatment for the left knee from May 1972 to August 1972.  In so opining, the examiner must consider and comment on whether the type and nature of the current knee disability is consistent with the in-service injury and treatment and consistent with the Veteran's report that he remained symptomatic after service but did not require medical attention.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's file, or in the alternative, the file itself, must be made available to the examiner.  

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

3.  Schedule the Veteran for a VA spine examination to determine the etiology of his currently diagnosed osteoarthrosis of the cervical spine.  The VA examiner should thoroughly review the Veteran's VA file, particularly the STRs and lay statements.  The VA examiner should note that this action has been accomplished in the VA examination report.  

The VA examiner is requested to specifically address the following:

* Is it at least as likely as not (a probability of 50 percent or greater) that the Veteran's currently diagnosed osteoarthrosis of the cervical spine is casually related to his active military service?  In so opining, the examiner is asked to do the following:  (i) accept as fact that the Veteran fell and hit a tank, causing an injury to his spine, during his combat service in Vietnam, for which he was unable to go to sick call; and (ii) consider and comment on whether the type and nature of the current neck disability is consistent with the claimed in-service injury.  

All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's file, or in the alternative, the file itself, must be made available to the examiner.  

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  Schedule the Veteran for a VA joint examination to determine the nature and severity of the Veteran's service-connected residuals of a non-displaced fracture of the left fifth metacarpal.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  

A complete rationale must be provided for any opinions expressed.  If any requested opinion cannot be provided without resorting to speculation, then the examiner should explain why.

5.  After the above actions have been completed, readjudicate the Veteran's claims.  If the claims remain denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


